KENNON, Judge.
Alleging that they had been in possession of a described 117 acre tract of land in Webster Parish, Louisiana for many years and that their possession had been recently disturbed by defendants, who had constructed a wire fence across a portion of the property already enclosed by plaintiffs’ fence, plaintiffs filed suit praying that possession be restored to them.
An exception of no cause of action was filed and overruled. After trial, judgment was rendered in favor of plaintiffs. Defendants appealed.
In this Court, on the day set for argument, plaintiffs filed a motion to dismiss the appeal, setting forth that the defendants had acquiesced in the judgment of the District Court 'by removing 'and demolishing the fence at their own expense.
 If the defendants have acquiesced in the judgment, the appeal should be dismissed. It is therefore ordered that the case be remanded to the District Court; that the case be there re-opened for the taking of testimony as to whether or not there has been an acquiescence in the judgment of the District Court as set forth in plaintiffs’ motion. After the testimony is *921taken and transcript of same filed, the entire record is to be returned to this Court, Adjudication of costs to await the final outcome of the litigation.